)     ./'J
          • u,




                                                 (
                                                         O-! ~o,., C) I ·A.,
                                                     ,.,.,
                                                             . ...
                                                                      l
                                                                     "-•·
                                                                         ~ e
                                                                             }: ,
                                                                            •.
                                                                                 /
                                                                                 l
                                                                                     I   ~ ·~
                                                                                         I
                                                                                             .
                                                                                                 .
                                                                                                     )


      .                       f11 y    na·l'"YI      e
      i f) C 0\    V'   t   e YC{ t, (?,;.;i !)" ·~:
                            ~ e nc-l rY1 e Cl




"e
--'    . I